DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Clemens on 4/12/2022.
The application has been amended as follows: 
Claims 21, 28, and 29 are cancelled.
In claim 22, line 1, the following is deleted “21” and in its place the following is inserted:  --16--.
In claim 16, line 18, between “apparatus” and “.”, the following is inserted:  --; and wherein the first resistance value of the terminating resistor is changed to a new second resistance value when at least one of conditions that the transmitted signal is uncorrelated with the excitation signal and that the reflection signal is correlated with the excitation signal is fulfilled, such that at least one of the reflection signal is uncorrelated with the excitation signal and the transmitted signal is correlated with the excitation signal--.
In claim 25, line 14, the following is deleted:  “and”.
In claim 25, line 21, between “apparatus” and “.”, the following is inserted:  --; wherein the terminating resistor is a potentiometer for adjusting the first resistance value of the terminating resistor; and wherein the control device changes the first resistance value of the potentiometer to a new second resistance value when at least one of the transmitted signal is uncorrelated with the excitation signal and the reflection signal is correlated with the excitation signal such that at least one of the reflection signal is uncorrelated with the excitation signal and the transmitted signal is correlated with the excitation signal--.

Allowable Subject Matter
Claims 16-20, 22-27, and 30 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 16-20 and 22-24 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 16, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method for determining a state of a suspension traction apparatus of an elevator system, the suspension traction apparatus including at least one cord being electrically conductive and having a first end and an opposite second end, the cord having a wave impedance, wherein a signal generator is electrically connected to the first end of the cord and a terminating resistor having a first resistance value matched to the wave impedance of the cord is electrically connected to the second end of the cord, the method comprising the steps of: inputting an electrical excitation signal from the signal generator into the first end of the cord: at least one of measuring a reflection signal of the excitation signal at the first end of the cord, and measuring a transmitted signal of the excitation signal at the second end of the cord; determining a state of the suspension traction apparatus based on a comparison of the excitation signal with at least one of the reflection signal and the transmitted signal; and at least one of generating a warning signal and controlling operation of the elevator system in response the determined state of the suspension traction apparatus; and wherein the first resistance value of the terminating resistor is changed to a new second resistance value when at least one of conditions that the transmitted signal is uncorrelated with the excitation signal and that the reflection signal is correlated with the excitation signal is fulfilled, such that at least one of the reflection signal is uncorrelated with the excitation signal and the transmitted signal is correlated with the excitation signal”
None of the references of the prior art teach or suggest the elements of the elevator and associated method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
Claims 25-27 and 30 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 15, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A testing device for determining a state of a suspension traction apparatus of an elevator system, wherein the suspension traction apparatus includes at least one cord being electrically conductive and having a first end and an opposite second end, the cord having a wave impedance, the testing device comprising: a signal generator generating an electrical excitation signal and being connected to the first end of the cord; a terminating resistor having a first resistance value matched to the wave impedance of the cord and being connected to the second end of the cord: at least one of a first detector for measuring a reflection signal of the excitation signal, wherein the first detector is connected to the first end of the cord, and a second detector for detecting a transmitted signal of the excitation signal, wherein the second detector is connected to the second end of the cord: and a control device for comparing the excitation signal with at least one of the reflection signal and the transmitted signal and for determining the state of the suspension traction apparatus based on the comparison of the excitation signal with at least one of the reflection signal and the transmitted signal, the control device at least one of generating a warning signal and controlling operation of the elevator system in response the determined state of the suspension traction apparatus;  wherein the terminating resistor is a potentiometer for adjusting the first resistance value of the terminating resistor; and wherein the control device changes the first resistance value of the potentiometer to a new second resistance value when at least one of the transmitted signal is uncorrelated with the excitation signal and the reflection signal is correlated with the excitation signal such that at least one of the reflection signal is uncorrelated with the excitation signal and the transmitted signal is correlated with the excitation signal.”
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654